Stacy, C. J.,
dissenting:
It was held in the Carteret County case, 75 N. C., 474, decided in 1876, that when “the State steps down from her sovereignty and embarks with individuals in business enterprises,” its property so employed is not exempt from taxation under Art. Y, section 5, of the Constitution. The present decision runs counter to this interpretation and abandons the doctrine there announced. Note, 3 A. L. R., 1439.
The statutory exemption, it seems to me, affords no encouragement or support for this reversal of interpretation and abandonment of the State’s long-established policy. By correct interpretation, the legislative intent fully accords with the rule and practice heretofore adopted and declared by the Court.
Nor is the dictum in the Clay County case, 200 N. C., 280, 156 S. E., 855, in any way controlling. The property there considered was clearly held and used for a public purpose. Moreover, this dictum was not followed in the Henderson County case, 208 N. C., 569, 181 S. E., 636, or the Johnston County case, 209 N. C., 751, 185 S. E., 6.
My vote is for a reversal.
ScheNck, J., concurs in this dissent.